Citation Nr: 0033879	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1988 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
schizophrenia.

The Board notes that the RO has treated the issue as though 
the November 1988 decision became final.  However, such 
determination is incorrect, which reasons follow.

At the time the RO issued the November 1988 rating decision, 
the veteran filed a timely notice of disagreement in January 
1989.  A report of contact, dated February 1989, shows that 
the veteran went to the RO at that time to review his claims 
file and informed the RO that he understood why it had denied 
his claim.  In a November 1989 letter, the RO informed the 
veteran that he had filed a notice of disagreement but had 
subsequently come into the office and expressed understanding 
as to why his claim had been denied.  The RO asked the 
veteran to inform it if he still wished to pursue his claim.  
The record reflects that the veteran did not submit a 
response to that letter.  Due to the lack of response, the RO 
did not issue a statement of the case and has determined that 
the November 1988 decision became final.

Under 38 U.S.C.A. § 7105(d)(1) (West 1991), it states the 
following:

Where the claimant, or the claimant's 
representative, within the time specified 
in this chapter, files a notice of 
disagreement with the decision of the 
agency of original jurisdiction, such 
agency will take such development or 
review action as it deems proper under 
the provisions of regulations not 
inconsistent with this title.  If such 
action does not resolve the disagreement 
either by granting the benefits sought or 
through withdrawal of the notice of 
disagreement, such agency shall prepare a 
statement of the case.

(Emphasis added.)

The record does not reflect that the veteran ever withdrew 
his January 1989 notice of disagreement.  In order for the 
notice of disagreement to have been validly withdrawn, the 
veteran would have needed to submit in writing a request that 
his notice of disagreement be withdrawn.  38 C.F.R. 
§ 20.204(a) and (c) (2000).  There is no document meeting 
those qualifications in the claims files.

Therefore, the RO was improper in not issuing a statement of 
the case following the January 1989 written notice of 
disagreement.  See 38 U.S.C.A. § 7105(d)(1).  Accordingly, 
the November 1988 rating decision is not final, and thus is 
the rating decision that is currently on appeal.  See 
Hamilton v. Brown, 4 Vet. App. 528, 531-32 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1581 (Fed. Cir. 1994) (There can only be 
one valid notice of disagreement as to a particular issue 
until a final RO or Board decision has been rendered in that 
matter, or the appeal has been withdrawn by the claimant). 


FINDING OF FACT

There is competent evidence of a nexus between the current 
diagnosis of schizophrenia and service of record.


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that service connection for schizophrenia 
is warranted.  He states he developed such disease while in 
service and continues to suffer from it.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
psychosis, such as schizophrenia, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2000).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that because of the favorable determination, 
it need not go into detail of the evidence in the claims 
file.

The service medical records show that the veteran was 
diagnosed with an immature personality.  He was first 
diagnosed with schizophrenia in 1982, and there are numerous 
subsequent diagnoses of schizophrenia since that time.

In a December 1998 letter, a VA physician stated he had 
treated the veteran for the past two years in the Outpatient 
Substance Abuse Clinic and that the veteran currently met the 
criteria for schizophrenia.  He stated he had reviewed the 
veteran's claims file and concluded the following, in part:

I think that if you look at [the 
veteran's] history over time, it reflects 
that he very possibly had early symptoms 
of schizophrenia while under the stress 
of military life and this was intermixed 
with significant substance abuse.  It was 
difficult to sort out what was 
schizophrenia and what was not. . . .

I think there is evidence in [the 
veteran's] C-file that reflects a young 
person who became mentally ill while 
serving in the United States Navy and 
continues to have that illness . . . .

It is clear from the VA physician's letter that he had an 
opportunity to review the veteran's claims files in their 
entirety, to include the veteran's service medical records.  
The VA physician determined that the veteran's symptoms of 
schizophrenia "very possibly" began in service and that the 
veteran currently has schizophrenia.  The Board notes that 
there is no competent evidence to refute such determination.  
Although the VA physician could not be absolutely sure that 
the veteran's schizophrenia began in service, the Board will 
resolve all reasonable doubt in favor of the veteran, see 
38 C.F.R. §§ 3.102, 4.3 (2000), and therefore, service 
connection for schizophrenia is warranted.  



ORDER

Entitlement to service connection for schizophrenia is 
granted.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals


 



